Action to recover damages for personal injuries and medical expenses. Plaintiff’s injuries were alleged to have been sustained when defendant’s automobile, in which plaintiff was a passenger, crashed into a telephone or telegraph pole. On the trial plaintiff proved that she had sustained serious and permanent injuries and that she had incurred medical expenses amounting to $500. Defendant offered no evidence to dispute such proof. The jury rendered a verdict in plaintiff’s favor for $1,500, and she appeals from the judgment entered thereon, on the ground that the verdict is inadequate. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon defendant stipulate to increase the verdict to $3,500, in which event the judgment as so increased is affirmed, without costs. In our opinion the verdict is against the weight of the evidence as to the amount of damages. The cross-examination as to the relationship between the parties was permissible solely insofar as such relationship might tend to affect plaintiff’s credibility, and comments thereon by defendant’s attorney should have been limited to its bearing on her credibility. Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.